Citation Nr: 0104119	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Whether there is new and material evidence to reopen of 
claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974 and from January 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bipolar disorder, sinusitis and residuals of a head injury, 
and which found no new and material evidence to reopen claims 
of entitlement to service connection for residuals of a right 
hand injury, a low back injury, a right shoulder injury and a 
right hip injury.

Although the veteran perfected an appeal for each of these 
issues, by a January 2000 written statement he withdrew his 
appeals on the new-and-material-evidence issues pertaining to 
residuals of right hand and right hip injuries.  In addition, 
in July 2000 the RO notified the veteran of its grant of 
service connection for a sinus disorder and for a right 
shoulder disorder.  Therefore, these four issues are not on 
appeal before the Board.

In March 1994 the veteran submitted a claim for an increased 
rating for his service-connected residuals of a fractured 
mandible and in November 1999 he submitted a claim of 
entitlement to a nonservice-connected pension.  The record 
does not show that the RO adjudicated either of these 
matters, therefore, the Board refers these issues to the RO 
for appropriate action.



REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

The record reveals that in June 2000 the Social Security 
Administration (SSA) notified the veteran of his entitlement 
to receive SSA disability benefits.  However, the record does 
not include copies of the medical evidence SSA relied upon in 
finding the veteran to have been disabled.  The Board 
determines that records pertaining to the SSA disability 
benefits are likely to be pertinent to the veteran's current 
service connection and new-and-material-evidence claims.  
Because the duty to assist clearly requires the VA to obtain 
and review SSA disability records which may contain evidence 
relevant to a veteran's VA claim, these records must be 
located and associated with the claims file.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

In addition, the new statutory provisions expanding VA's duty 
to assist require additional RO action prior to Board review 
of the veteran's claim of entitlement to service connection 
for bipolar disorder and for residuals of a head injury.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new provisions require VA to make 
reasonable efforts to assist a veteran to obtain evidence 
necessary to substantiate the claim, to make reasonable 
efforts to obtain records relevant to the claim and to 
provide a medical examination or obtain a medical opinion 
necessary to decide the claim.  Id.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must obtain copies of all 
written decisions and all supporting 
medical records concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and 
associate these records with the claim 
file.

2.  The RO then should arrange for VA 
examinations by appropriate physicians of 
the veteran's bipolar disorder and for 
residuals of a head injury.  The purpose 
of these examinations is, in part, to 
determine whether the veteran has current 
bipolar disorder and residuals of a head 
injury and, if so, whether it is at least 
as likely as not that these disorders are 
causally related to a disorder noted in 
service, or are otherwise causally 
related to service.  In each examination 
the examiners must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claimed 
entitlement to service connection for bipolar disorder and 
for residuals of a head injury and his new-and-material-
evidence claim pertaining to a low back disorder.  If the RO 
denies the benefits sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



